   

THE CITY OF NEW YORK

James E. Johnson LAW DEPARTMENT
Maria Fernanda DeCastro
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 Tel.: (212) 356-2658

Fax: (212) 356-3559
mdecastr@law nyc.gov

April 30, 2021 SO ORDERED

VIA ECF . .
Honorable George B. Daniels The status conference is adjourned from

United States District Judge May 4 72921 to uly p. DD at ?: 49 a.m.
United States District Court MAY 0 2 An

Southern District of New York TAMTSYS
500 Pearl St, New York, NY 10007

   

Re: Osama Metwally v. City of New York, et al., 19-CV-8206 (GBD)

 

Your Honor:

Iam a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
the City of New York, representing defendant City of New York in the above-referenced matter.
The parties write respectfully to request an adjournment of the May 4" status conference and an
extension of the current fact discovery deadline.

Since the time of the parties’ last status report, the parties have exchanged
document discovery. However, discovery in this matter has been tampered by some medical
issues that plaintiff's counsel’s had been dealing with as of late. Given these delays,
unfortunately, additional time for discovery is necessary. Plaintiffis in the process of responding
to defendant City’s first set of discovery demands and anticipates that he will be able complete
those responses by Monday, May 3, 2021. Thereafter, the parties will move on to depositions.
The additional time requested will allow for parties to continue to gather documents and then to
proceed with depositions. Accordingly, the parties respectfully request that discovery be
extended from May 20, 2021 until July 30, 3021. The parties also request a corresponding
adjournment of the status conference, which is presently scheduled for May 4, 2021, until a time
that is convenient for the Court in June.

 

 
Thank you for your consideration herein.
Respectfully submitted,

/ s| Paria Fernanda LeConstre
Maria Fernanda DeCastro
Senior Counsel

ce: Joel Martin Gluck (By ECF)
Attorney for Plaintiff

 
